DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US PAP 2017/0052760).
As per claim 1, Johnson et al. teach a key mapping system comprising: 
a gesture command controller; a voice command controller that embeds within a voice recognition device to capture voice commands from a user (paragraph 16);
a cloud server that hosts a cloud service to perform instant key mapping reload services and realtime key commands translation services to translate vocal commands to platform-specific commands that are associated with a specific target platform (“The macro actions of the voice-triggered macro are based on sensor data (e.g., game controller data) reflecting the user actions.  The user can also use a voice command to provide a speech key that the console associates with the voice-triggered macro.”… Voice-triggered macros 218 generated by macro generator 214 can be stored, for 
an instant reload of key mapping program that runs on the cloud server to load a specific key mapping table associated with the specific target platform; a realtime translation of voice and gesture commands to key commands program that runs on the cloud server and translates vocal and gestural input data into specific target platform commands (“examples voice-triggered macros 218 can be shared among devices and/or users.  In FIG. 2, game console 224, computing device 226, and mobile device 228 are connected via the Internet or other network to cloud 222 and can download 
voice-triggered macros 218 for local use.  In some examples, when macro generator 214 creates a voice-triggered macro for a video game in a first environment (e.g., a console game), different versions of the macro that perform the same or similar functionality are created for other platforms or environments (e.g., desktop computer game, mobile game, etc.).”; paragraphs 16, 30, 31); and
a local translation module (LTM) that passes specific target platform commands to the specific target platform (“different platforms can be created using context information associated with the first voice-triggered macro (e.g., game ID, level ID, location in level, etc.) and aligning the macro actions of the first macro with macro actions for the alternative versions.  Similarly, sensor data in the first macro can be 
converted into corresponding instructions for the alternative platform that correspond to the controls available in the alternative platform.”; paragraphs 16, 30, 31).



	As per claim 3, Johnson et al. further disclose the target electronic device comprises one of a laptop computing device, a smartphone, a tablet computing device, a television (TV), and an augmented reality/virtual reality (AR/VR) goggles headset(paragraph 23).

	As per claim 6, Johnson et al. further disclose the voice command controller comprises a voice command app on a specific voice recognition device and the gesture command controller comprises one of a handheld device and a motion-sensitive wearable device worn by a user (paragraphs 15, 50).

	As per claim 7, Johnson et al. further disclose the motion-sensitive wearable device comprises an embedded gyroscope, an embedded inertial measurement unit (IMU), and a wireless transmitter to wirelessly transmit, to one of the LTM and the cloud service for processing, motion data captured by the embedded IMU when the user moves the wearable bracelet (“Other examples of a NUI include motion gesture detection using accelerometers/gyroscopes, facial recognition, 3D displays, head, eye, and gaze tracking, immersive augmented reality and virtual reality systems, all of which provide a more natural interface, as well as technologies for sensing 


	As per claim 8, Johnson et al. further disclose the specific key mapping table comprises a plurality of vocal commands that are translated into a plurality of corresponding actions performed by the specific target platform (“creates a voice-triggered macro for a video game in a first environment (e.g., a console game), different versions of the macro that perform the same or similar functionality are created for other platforms or environments (e.g., desktop computer game, mobile game, etc.).” paragraphs 30, 31).

	As per claim 9, Johnson et al. further disclose the plurality of vocal commands comprises a fire vocal command listing, a jump vocal command listing, a duck vocal command listing, and a next weapon vocal command listing, wherein the specific target platform comprises a particular video game console (“receive the command to initiate the voice-triggered macro (and to generate the macro) during play of a video game on system 100.  In this way, a user can determine at any moment that they would like to capture certain user actions about to be performed in the video game (completing a certain task or tasks, gathering items, fighting an opponent having defined moves, etc.) as a voice-triggered macro.”; paragraph 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US PAP 2017/0052760) in view of Kolouri et al. (US PAP 2018/0322373).
As per claims 4, 5, 10, Johnson et al. do not specifically teach the target operable device comprises one of an aerial drone, a land vehicle drone, and a water vehicle drone; the target operable device comprises a robot; wherein the plurality of vocal commands comprises a drone fly forward vocal command listing, a drone fly backward vocal command listing, a drone fly up vocal command listing, and a drone fly down vocal command listing, wherein the specific target platform comprises a particular aerial drone.
Kolouri et al. disclose that the cursor control device 114 is directed and/or activated via input from the input device 112, such as in response to the use of special keys and key sequence commands associated with the input device 112.  In an alternative aspect, the cursor control device 114 is configured to be directed or guided by voice commands… The invention disclosed herein directly addresses the need for robust machine vision systems on autonomous platforms (e.g., drones, unmanned aerial vehicles (UAVs)) and autonomous vehicles… Additionally, the embedded in autonomous robotic vehicles, such as UAVs and UGVs, and self-driving vehicles (paragraphs 40, 70, 73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use robots and drones as target operable devices as taught by Kolouri et al. in Johnson et al., because that would help enable autonomous vehicles to operate effectively (paragraph 72).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chambers et al. teach system and method for interacting with a control environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658